FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 9, 2021

                                   No. 04-21-00087-CV

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                             Inc.,
                           Appellants

                                             v.

      GUADALUPE COUNTY GROUNDWATER CONSIDERATION DISTRICT,
                            Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-1245-CV-C
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
        The briefs of appellants Texas Commission on Environmental Quality and Post
Oak Clean Green, Inc. are currently due on April 14, 2021. On April 6, 2021, Texas
Commission on Environmental Quality filed a motion requesting an extension of time to
file both appellants’ briefs until May 19, 2021. After consideration, we GRANT the
motion and ORDER appellants Texas Commission on Environmental Quality and Post
Oak Clean Green, Inc. to file their briefs by May 19, 2021.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court